Citation Nr: 0125877	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  01-03 044	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals (Board)'s May 2000 
decision should be revised due to the presence of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Veterans of the Vietnam War, 
Inc.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from January 1970 to 
September 1971.  

2.  On March 16, 2001, a motion for revision of May 12, 2000 
decision of the Board based on CUE was filed.

3.  The Board by its own motion vacated its May 12, 2000 
decision concerning the issue of entitlement to an increased 
rating for PTSD, rated as 30 percent disabling.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2000).

The Board by its own motion has vacated May 12, 2000 decision 
that pertains to the issue of entitlement to an increased 
rating for PTSD.  This is the decision and issue that was 
challenged on the basis of clear and unmistakable error in 
the moving party's motion.  Thus, there is no final decision 
for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed without prejudice.


ORDER

The motion is dismissed.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



